Citation Nr: 9901353	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the calculated amount of 
$6,612.00 to include the issue of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.  He had lengthy service thereafter in the 
Massachusetts Army National Guard and terminated his Reserve 
service in March 1992, after attaining the maximum allowable 
age.

In October 1998, the veteran appeared and offered testimony 
for the undersigned member of the Board at Washington, D.C.  
A transcript of the veteran's hearing testimony on that 
occasion is associated with the claims file.


REMAND

At the outset, the Board notes that inherent in the question 
of whether to waive recovery of an overpayment of benefits is 
the matter of whether the overpayment was properly created.  
In a 1991 decision, the United States Court of Veterans 
Appeals (Court) held that the VA was required to make a 
determination on the claimant's challenge of the validity of 
the indebtedness before the issue of waiver of that 
indebtedness can be resolved.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).

The veteran in this case is in disagreement with an assessed 
overpayment of VA compensation resulting from his concurrent 
receipt of military retirement and VA disability compensation 
between May 1992 and March 1993.

A review of the record shows that in March 1993 the veteran 
was awarded retroactive VA disability compensation, effective 
May 1, 1992, for service-connected disability at a monthly 
rate of $487.  The monthly rate was subsequently increased to 
$502, effective December 1, 1992, in order to provide for a 
legislative adjustment.  In March 1993, VA was notified by 
the veteran's service department that the veteran was an Army 
retiree in receipt of retirement pay effective since April 
1992.  An overpayment of VA disability compensation pay 
resulted.

In a "paid and due" audit provided to the veteran in August 
1994, the veteran was informed that he was paid VA disability 
compensation benefits in the amount of $7,114 for the period 
from May 1, 1992, to July 1, 1993, and was only owed during 
this same period, $502, due to his concurrent receipt of 
military retired pay.  It was further indicated that the 
overpayment totaled $6,612.  See 38 C.F.R. § 3.750 (1998).

The veteran has correctly argued that the August 1994 audit 
is faulty as it did not recognize that the veteran's election 
of VA compensation in lieu of retirement pay became effective 
in March 1993, and resulted in a reduction of his retirement 
pay effective that month.  The Committee on Waivers and 
Compromises in reaching its decision denying the veteran's 
waiver of overpayment request, however, noted that the 
veteran's overpayment of VA compensation extended only from 
May 1992 to March 1993 and accordingly adjusted his assessed 
indebtedness to $4,580 without clarifying to the veteran how 
this adjusted amount was derived.  Our initial review of the 
evidence shows that adjusting the veteran's debt to recoup VA 
compensation paid to him from May 1992 through February 1993 
should result in the adjusted indebtedness of $4,915, or $435 
more than what the Committee on Waivers and Compromises has 
indicated.  The Board is unable to reconcile this difference.  
In any event, it is apparent from the veteran's testimony in 
October 1998 and from other statements on file that the 
veteran remains unclear as to the current nature and amount 
of his assessed indebtedness and the manner in which it has 
been calculated.  Further action by the agency of original 
jurisdiction to clarify the overpayment charged to the 
veteran is necessary.

Further, the Board notes that the veteran's representative 
appears to have, among other contentions, asserted that the 
overpayment in question arose solely as the result of error 
on the part of VA.  However, the question of the 
applicability of the doctrine of sole administrative error in 
the creation of the overpayment has not yet been addressed by 
the originating agency.  In view of the provisions of 
38 C.F.R. § 3.500(b)(2) (1998) a determination as to the 
role, if any, of error on the part of the VA in the creation 
of the overpayment may affect whether the overpayment is 
properly assessable against the veteran.

Lastly, the Board observes that a connection with the 
veteran's request for a waiver, he has asserted stands to 
suffer financial hardship if the recovery of the overpayment 
is not waived.  Certainly, the extent of the ability of the 
veteran to repay the assessment against him without incurring 
undue hardship is one of the factors involved in determining 
whether equity and good conscience preclude the recovery of 
an overpayment.

In view of the foregoing, it is the decision of the Board 
that this case should be REMANDED to the originating agency 
for the following development:

1.  The originating agency should prepare 
and incorporate into the claims file an 
audit of the veteran's assessed 
indebtedness.  This document should 
reflect as a minimum the amount of VA 
compensation paid to the veteran on a 
monthly basis between May 1992 through 
May 1993 and the amount of VA 
compensation due, the military retirement 
pay received by the veteran during this 
period on a month-to-month basis and any 
adjustment, including the nature and 
amount of such made to the veteran's 
overall assessed indebtedness.

2.  The originating agency should then 
reevaluate the veteran's request for 
waiver of his assessed indebtedness in 
light of the doctrine of sole 
administrative error, as set forth in 
38 C.F.R. § 3.500(b)(2).

3.  After the development set forth in 
paragraph 1 and 2, and if it is found 
that the overpayment remains assessable 
against the veteran, the veteran should 
be furnished a financial status report 
and afforded the opportunity to provide 
current income and expense data.  The 
agency of original jurisdiction should 
then refer the case to the Committee for 
reevaluation in the criteria set forth in 
the governing laws and regulations.  Each 
element of the standard of equity and 
good conscience should be considered.  In 
the event that the action taken remains 
adverse to the veteran, the originating 
agency should furnish the veteran and his 
representative a supplemental statement 
of the case which should include a 
discussion of the sole VA error in the 
creation of the overpayment in question, 
as well as a citation and explanation of 
the provisions of 38 C.F.R. 
§ 3.500(b)(2).

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The purpose of this REMAND 
is to afford due process of law and the Board does not 
intimate any opinion, either legal or factual as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
